In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00079-CV

 NATIONAL ASSOCIATION FOR LEGAL              §   On Appeal from the 96th District
 GUN DEFENSE, LLC, Appellant                     Court

                                             §   of Tarrant County (096-300494-18)
 V.
                                             §   February 24, 2022

 GLENN HENSLEY, Appellee                     §   Memorandum Opinion by Chief
                                                 Justice Sudderth
                                     JUDGMENT
       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that National Association for Legal Gun Defense, LLC shall

pay all costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth